Citation Nr: 0603635	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  05-09 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for basic eligibility for Department of Veterans 
Affairs (VA) disability benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Counsel





INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision of the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO) which determined that new and material evidence 
had not been received to reopen a claim for basic eligibility 
for VA disability benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a hearing clarification letter received at the Board in 
January 2006, the appellant indicated his desire to appear at 
a videoconference hearing before a Veterans Law Judge at the 
RO.  

Pursuant to 38 C.F.R. § 20.700(a) (2005), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  In light of the appellant's 
request, the case is remanded for the appellant to be 
scheduled for a personal hearing before a Veterans Law Judge, 
either via video conference.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should appropriately schedule the 
appellant for a Board video conference 
hearing at the RO.  The RO should notify 
the appellant and his representative of 
the date, time and place of the hearing.  
After the hearing is conducted, or in the 
event the appellant withdraws his hearing 
request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112.


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


